                                           UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF TEXAS
                                                   EL PASO DIVISION


IN RE:                                                   )
                                                         )
HORACIO HERNANDEZ and                                    )
ARACE,LY HERNANDEZ,                                      )      Case   No. 19-3177l-hcm
                                                         )
                                                         )
                                                         )      Chapter l3
          Debtors.                                       )

   MOTION OF ENGS COMMERCIAL FINANCE CO. FOR RELIEF FROM STAY AGAINST
        PROPERTY OF THE ESTATE AND WAIVER OF 3O-DAY REOUIREMENT

TO THE HONORABLE H. CHRISTOPHER MOTT,
UNITED STATES BANKRUPTCY JUDGE:

          Comes now Engs Commercial Finance Co, ("Engs"),               a   creditor in this case, filing this Motion of

Engs Commercial Finance Co, for Relief From Stay Agairist Property of the Estate and Waiver of 3O-Day

Requirement ("Motion") pursuant to Section 362(d) of the Bankruptcy Code, and in support thereof would

respectfully show the Couft as follows:


                     This pleading requests relief that may be adverse to your interest.

                     If                          within fourteen (14) days from the date of service,
                          no timely response is filed
                     the relief requested herein may be granted without a hearing being held.

                     A timely filed response is necessary for a hearing to be held.

           1.        Horacio Hernandez and Aracely Hernandez, the Debtors, filed for relief under Chapter            13


of the Bankruptcy Code on October 25,2019.

          2.         The Debtor is indebted to Errgs pursuant to a Commercial Finance Agreement (the

"Agreentent") dated April23,2015 in the original principalamount of $43,169.19, The balance owing on

the Agreement was $10,836.52 as of the bankruptcy            filing date. lnterest continues to accrue and Engs is

incurring attorney's fees to the extent it is over-secured. Engs is the legal and equitable holder of the




20032,00 I 00/JBRE/PL/l   7 I   0540v, I
Agreement, A true and correct copy of tlie Agreement is attached to this Motion, labeled Exhibit o'A" and

incorporated herein for all purposes.

            3.       The Agreement is secured pursuant to its terms by a2011 Freightliner Cascadia Sleeper

Tractor, VIN# 1FUJGLDVXBSBBZ                 }7, including all   replacements and proceeds thereof and other

appufienant property described in the Agreement (collectively the o'Tractor"). Engs perfected its lien on

the Tractor by being noted as lienholder on the Certificate of       Title, A   copy of the Certificate of Title is

attached to this Motion, labeled Exhibit     "B" and incorporated herein for all purposes.

           4.        Engs is entitled for relief from stay pursuant to Bankruptcy Code Section 362(dXl) for

cause. Pursuant to the Debtors' proposed Chapter 13 Plan, the Tractor           will   be surrendered. The Debtors

do not propose any payments to Engs under their Plan and it continues to depreciate. Engs is not adequately

protected and the automatic stay should be lifted.

           5.        Alternatively, Engs is entitled to relief from stay pursuant to Bankruptcy Code Section

362(d)(2), According to the Debtors' Schedules the value of the Tractor is $9,000.00, Therefore, there is

no equity in the Tractor, Further, since it is to be surrendered the Tractor is not necessary to an effective

reorganization,

           6.        Engs waives the 30-dy hearing requirement and requests a hearing in El Paso, Texas.

           7.        Engs requests that the 14-day stay set out in Federal Rule of Bankruptcy Procedure

a00l(aX3) be waived. Waiver is appropriate because the Tractor is to be surrendered and no payments are

proposed to Engs under the Plan.

           8.        A proposed Order granting this Motion is attached hereto.




20032.00 I 00/JBRE/PLl   I7 I   0540v.   I
           WHEREFORE, Engs Commercial Finance Co. requests relief from the automatic stay, waiver            of

the 14-day stay, and such other and funher relief to which it is entitled,

                                                   Respectfully submitted,

                                                   KEMP SMITH LLP
                                                   P.O, Drawer 2800
                                                   El Paso, Texas 79999-2800
                                                   (91s) s33-4424
                                                   (els) s46-s360 (F


                                                   By:
                                                         J    W. Brewer
                                                                 No           00
                                                    A             Engs               lFinance Co,

                                          CERTIFICATE OF SERVICE


         I hereby certi$, that a true and correct copy of this Motion was delivered by first class U.S. Mail to
the parties listed below on November 14,2019.




Debtors:
Horacio Hernandez
I   0914 Pelhem Road
El Paso, Texas 79936

Aracely Hernandez
10914 Pelhem Road
El Paso, Texas 79936

Debtor's Attornev:
Miguel Flores
Tanzy & Borrego Bankruptcy Law
2610 Montana Avenue
El Paso, Texas 79903

Trustee:
Stuart C. Cox
Chapter l3 Trustee
1760 N. Lee Trevino
El Paso, Texas 79936




20032.00 I 0O/JBRE/PL/   I7I   0540v. I
